Title: John Adams to Abigail Adams, 7 January 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Jany. 7. 1796
          
          Inclosed is another Production of Porcupine, whose quils will Stick.
          
            “And Midas now neglected Stands
            With Asses ears and dirty hands.[”]
          
          The President appears great in Randolphs Vindication throughout excepting that he wavered about Signing the Treaty which he ought not to have done one moment. Happy is the Country to be rid of Randolph: but where shall be found good Men and true to fill the offices of Government. There seems to be a Necessity of distributing the offices about the States in Some Proportion to their Numbers: but in the Southern Part of the Union false Politicks have Struck their roots so deep that it is very difficult to find Gentlemen who are willing to accept of public Trusts and at the same time capable of discharging them. The President offered the office of State to Seven Gentlemen who declined: to Mr Patterson, Mr King, Mr Henry of Virginia, Mr Charles Cotesworth Pinckney of S. C. and three others whose names I dont recollect. He has not been able to find any one to accept the War Office. The Expences of living at the Seat of Government are so exorbitant, so far beyond all Proportion to the salaries and the Sure Reward of Integrity in the discharge of public functions is such obloquy Contempt and Insult, that no Man of any feeling is willing to renounce his home, forsake his Property & Profession for the sake of removing to Philadelphia where he is almost sure of disgrace & Ruin. Where these Things will end I know not. In perfect Secrecy between you & me, I must tell you that I now believe the P. will retire. The Consequence to me is very Serious and I am not able as yet to see what my Duty will demand of me. I Shall take my Resolutions with cool deliberation, I shall watch the Course of Events with more critical Attention than I have done for sometime, and what Providence shall point out to be my Duty I shall pursue with Patience, and Decision. It is no light thing to resolve upon Retirement. My Country has claims—my Children have claims and my own Character have claims upon me. But all These Claims forbid me to serve the Public in disgrace. Whatever any one may think I love my Country too well to shrink from Danger in her service provided I have a reasonable prospect of being

able to serve her to her honour and Advantage. But if I have Reason to think that I have either a Want of Abilities or of public Confidence to such a degree as to be unable to support the Government in a higher Station, I ought to decline it— But in that Case, I ought not to serve in my present Place under another especially if that other should entertain sentiments so opposite to mine as to endanger the Peace of the Nation. It will be a dangerous Crisis in public affairs if the President and Vice President should be in opposite Boxes.
          These Lumbrations must be confined to your own Bosom— But I think upon the whole the Probability is strong that I shall make a voluntary Retreat & spend the rest of my days in a very humble Style with you. of one Thing I am very sure— It would be to me the happiest Portion of my whole Life.
          I am with unabatable Affection / Yours
          
            J. A
          
        